DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species 1(a) and 2(a), claims 1, 3, 4, 6 – 9 and 12 - 15, in the reply filed on 1/12/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6 – 9 and 13 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HURTEVENT et al (US 2016/0333251).
Claims 1, 4, 6 and 15: HURTEVENT discloses (see entire document) a method to inhibit or slow the formation of metal sulfide deposit in a subterranean formation comprising metal cations and sulfide anions (abstract, [0002], [0010]) by introducing into the formation an aqueous treatment fluid comprising polyethyleneimine (PEI) ([0024]) and a polyethyleneimine copolymer ([0012], claim 8) [as claimed].
Claim 3: The metal cations comprise iron, lead and zinc ([0002], [0007], [0010]).

Claims 8 – 9: Example 11, for instance, discloses 5 wt% of the polymer in water  ([0048]) [reading on the claimed at least 60 wt% water and up to 40 wt% PEI].
Claim 13:  The polymer is injected into the well in the form of an additive in the drilling fluid ([0021]).
Claim 14: The treatment fluid contains 1 – 10 ppm of the polymer ([0021]) [the rejection applies to the overlapping range] and can be up to 10 wt% ([0022]) [encompassing the claimed range].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over HURTEVENT et al (US 2016/0333251).
HURTEVENT’s disclosure is discussed above and is incorporated herein by reference.
HURTEVENT discloses an average molecular weight for the PEI copolymer at 10,000 – 50,000 Da ([0018]) but is silent regarding the molecular weight of the PEI homopolymer ([0024]). However, it would have been obvious to one of ordinary skill in the art to have varied the molecular weight of the PEI through routine experimentation since HURTEVENT discloses a range for the molecular weight of the PEI copolymer and discloses that PEI also needs to be present, with the motivation to choose a molecular weight that allows for HURTEVENT’s stated purpose that the polymers reduce or prevent the formation of metal sulfide particles in the subterranean formation. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765